Citation Nr: 0406579	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-10 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for rheumatic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1943 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied the benefit sought on appeal.  The 
veteran perfected an appeal of that decision.  For good cause 
shown, the veteran's motion for advancement on the docket has 
been granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A) (West 2002); 38 C.F.R. § 3.159 (2003)) was 
enacted on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  The VCAA is applicable to 
all claims filed on or after November 9, 2000 (the date of 
enactment), or filed before the date of enactment and pending 
before VA on that date.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  Because the veteran's claim for an 
increased rating was pending before VA in November 2000, the 
VCAA is applicable to his claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for 
providing, and what evidence VA will secure.  Although the RO 
asked the veteran to submit specific medical records in 
November 2000, the RO has not informed him of the evidence 
required to substantiate his claim or the relative 
responsibilities of the veteran and VA in obtaining that 
evidence.  Remand of the case is, therefore, required.

In addition, the adjudication of the veteran's claim for an 
increased rating was based on a re-constructed claims file, 
in that the original claims file was determined to be lost in 
1982.  The veteran reported having received treatment for his 
service-connected heart disorder from the VA medical center 
(MC) in White River Junction, Vermont, since his separation 
from service.  He also reported having been treated by 
multiple private physicians since then.  Specifically, he 
claims to have suffered from tachy-brady syndrome and 
cardiomegaly since long before his August 2000 myocardial 
infarction, which is documented in his medical records.  In 
order to document the history of the service-connected 
disability the RO should obtain his VA and private treatment 
records, to the extent possible.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a heart 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should attempt to obtain 
copies of the available records that are 
not in file.  If the RO is unable to 
obtain any records identified by the 
veteran, the claims file should be 
documented to that effect and the veteran 
so notified.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




		
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


